Exhibit 10.28
Warrant Agreement No. ________
NEITHER THIS WARRANT NOR THE COMMON STOCK WHICH MAY BE ACQUIRED UPON EXERCISE
HEREOF HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT THERETO UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.
_______________, 2008 (the “Effective Date”)
BIOHEART, INC.
(Incorporated under the laws of the State of Florida)
Warrant for the Purchase of Shares of Common Stock
     FOR VALUE RECEIVED, BIOHEART, INC., a Florida corporation (the “Company”),
hereby certifies that _______________ (the “Initial Holder”), or his/her/its
assigns (the “Holder”) is entitled, subject to the provisions of this Warrant,
to purchase from the Company, up to _______________ (subject to adjustment in
accordance with Section 5 below) (the “Subject Shares”) fully paid and
non-assessable shares of the Common Stock (defined below) at a price of [$___]
per share, subject to adjustment in accordance with Section 5 below (the
“Exercise Price”). This Warrant is being issued pursuant to that certain
Subscription Agreement, dated as of ____________, 2008, by and between the
Company and the Initial Holder (the “Subscription Agreement”).
     The term “Common Stock” means the Common Stock, par value $.001 per share,
of the Company as constituted on the Effective Date (the “Base Date”). The
number of Subject Shares shall be adjusted from time to time as set forth
herein. The shares of Common Stock deliverable upon such exercise, and as
adjusted from time to time, are hereinafter referred to as “Warrant Stock.” The
term “Other Securities” means any other equity or debt securities that may be
issued by the Company in addition thereto or in substitution for the Warrant
Stock. The term “Company” means and includes the corporation named above as well
as (i) any immediate or more remote successor entity resulting from the merger
or consolidation of such entity (or any immediate or more remote successor
corporation of such entity) with another entity, or (ii) any entity to which
such entity (or any immediate or more remote successor corporation of such
corporation) has transferred all or substantially all of its property or assets.
     Upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant, and (in the case of
loss, theft or destruction) of indemnification reasonably satisfactory to the
Company, and upon surrender and cancellation of this Warrant, if mutilated, the
Company shall execute and deliver a new Warrant of like tenor and date. Any such
new Warrant executed and delivered shall constitute an additional contractual
obligation on the part of the Company, whether or not this Warrant so lost,
stolen, destroyed or mutilated shall be at any time enforceable by the Holder.

1



--------------------------------------------------------------------------------



 



     The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.
     1.     Exercise of Warrant.
          (a)     In accordance with the procedures set forth in Section 1(b)
below, this Warrant will become exercisable with respect to all of the Subject
Shares on the date that is six months and one day following the Effective Date
(the “First Exercise Date”). Subject to the foregoing exercise schedule, the
Holder may exercise this Warrant, at any time, or from time to time, until the
third year anniversary of the Effective Date (the “Expiration Date”).
          (b)     During the period that this Warrant is exercisable in
accordance with Sections 1(a), the Holder may exercise this Warrant, in whole or
in part, by presentation and surrender of this Warrant to the Company at its
principal office, or at the office of its stock transfer agent, if any, together
with the Warrant Exercise Form, attached hereto as Exhibit A, duly executed,
accompanied by payment (either in cash or by certified or official bank check,
payable to the order of the Company) of the Exercise Price for the number of
shares specified in such form and instruments of transfer, if appropriate, duly
executed by the Holder or his, her or its duly authorized attorney. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
rights of the Holder thereof to purchase the balance of the shares purchasable
hereunder. Upon receipt by the Company of this Warrant, together with a duly
executed Warrant Exercise Form and the Exercise Price, at its office, or by the
stock transfer agent of the Company at its office, in proper form for exercise,
the Holder shall, subject to compliance with any applicable securities laws, be
deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that the stock transfer books of the Company
shall then be closed or that certificates representing such shares of Common
Stock shall not then be actually delivered to the Holder.
     2.     Reservation of Shares. The Company covenants that during the term
this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, if
necessary, will use its reasonable best efforts to amend its Articles of
Incorporation to provide sufficient reserves of shares of Common Stock issuable
upon exercise of the Warrant.
     3.     Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but the
Company shall issue one additional share of its Common Stock or Other Securities
(as applicable) in lieu of each fraction of a share otherwise called for upon
exercise of this Warrant.
     4.     Transfer of Warrant.
          (a)     Subject to compliance with any applicable federal and state
securities laws and the conditions set forth in Sections 4(b) below, this
Warrant may be transferred by the Holder with respect to any or all of the
shares purchasable hereunder at any time after the First Exercise Date. No
transfer of this Warrant shall be permitted on or before the First Exercise
Date. Upon surrender of this Warrant to the Company or at the office of its
stock transfer agent, if any, together with the Assignment Form, attached hereto
as Exhibit B duly executed, the Transferor Representation Letter (as defined
below) duly executed, the Transferee Representation Letter (as defined below)
duly executed and funds sufficient to pay any transfer tax, the Company shall
execute and deliver a new Warrant or Warrants in the name of the

2



--------------------------------------------------------------------------------



 



assignee or assignees and in the denomination or denominations specified in the
Assignment Form and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned. Thereafter, this Warrant shall promptly
be cancelled. This Warrant may be divided or combined with other Warrants that
carry the same rights upon presentation hereof at the office of the Company or
at the office of its stock transfer agent, if any, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued and signed by the Holder hereof. Notwithstanding the foregoing, the
Company shall not be required to issue a Warrant covering less than 1,000 shares
of Common Stock.
          (b)     Notwithstanding anything to the contrary set forth herein, no
transfer of all or any portion of this Warrant shall be made except for
transfers to the Company, unless the Holder and the proposed transferee each
truthfully certify and provide to the Company a written representation letter
(the “Transferor Representation Letter” and the “Transferee Representation
Letter”, respectively) that such transfer is to a person that is an “accredited
investor” within the meaning of Regulation D under the Securities Act.
     5.     Anti-Dilution Provisions.
          5.1     Adjustment for Dividends in Other Securities, Property, Etc.
In case at any time or from time to time after the Base Date the shareholders of
the Company shall have received, or on or after the record date fixed for the
determination of eligible shareholders, shall have become entitled to receive
without payment therefor: (a) other or additional securities or property (other
than cash) by way of dividend, (b) any cash paid or payable or (c) other or
additional (or less) securities or property (including cash) by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar corporate rearrangement, then, and in each such case, the Holder of this
Warrant, upon the exercise thereof as provided in Section 1, shall be entitled
to receive the amount of securities and property (including cash in the cases
referred to in clauses (b) and (c) above) which such Holder would hold on the
date of such exercise if on the Base Date it had been the holder of record of
the number of shares of Common Stock or Other Securities (as applicable) as
constituted on the Base Date subscribed for upon such exercise as provided in
Section 1 and had thereafter, during the period from the Base Date to and
including the date of such exercise, retained such shares and/or all other
additional (or less) securities and property (including cash in the cases
referred to in clauses (b) and (c) above) receivable by it as aforesaid during
such period, giving effect to all adjustments called for during such period by
this Section 5.1 and Sections 5.2 and 5.3 below.
          5.2     Adjustment for Recapitalization. If the Company shall at any
time subdivide its outstanding shares of Common Stock (or Other Securities at
the time receivable upon the exercise of the Warrant), or if the Company shall
declare a stock dividend or distribute shares of Common Stock (or Other
Securities) to its shareholders, the number of shares of Common Stock (or Other
Securities, as the case may be) subject to this Warrant immediately prior to
such subdivision shall be proportionately increased and the Exercise Price shall
be proportionately decreased, and if the Company shall at any time combine the
outstanding shares of Common Stock, the number of shares of Common Stock or
Other Securities subject to this Warrant immediately prior to such combination
shall be proportionately decreased and the Exercise Price shall be
proportionately increased. Any such adjustments pursuant to this Section 5.2
shall be effective at the close of business on the effective date of such
subdivision or combination or if any adjustment is the result of a stock
dividend or distribution then the effective date for such adjustment based
thereon shall be the record date therefor.

3



--------------------------------------------------------------------------------



 



          5.3     Adjustment for Reorganization, Consolidation, Merger, Etc. In
case of any reorganization of the Company (or any other entity, the securities
of which are at the time receivable on the exercise of this Warrant) after the
Base Date or in case after such date the Company (or any such other entity)
shall consolidate with or merge into another corporation or convey all or
substantially all of its assets to another corporation, then, and in each such
case, the Holder of this Warrant upon the exercise thereof as provided in
Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the securities and property receivable upon the exercise of this Warrant prior
to such consummation, the securities or property to which such Holder would have
been entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto; in each such case, the terms of this Warrant shall be
applicable to the securities or property receivable upon the exercise of this
Warrant after such consummation.
          5.4     No Impairment. The Company will not, by amendment of its
Articles of Incorporation or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
impairment. Without limiting the generality of the foregoing, while this Warrant
is outstanding, the Company will take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue or sell
fully paid and non-assessable shares of capital stock upon the exercise of this
Warrant.
          5.5     Certificate as to Adjustments. In each case of an adjustment
in the number of shares of Warrant Stock or Other Securities receivable on the
exercise of this Warrant, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate executed by an executive officer of the Company setting forth such
adjustment and showing in detail the facts upon which such adjustment is based.
The Company will forthwith mail a copy of each such certificate to the Holder.
          5.6     Notices of Record Date, Etc. In case:
          (a)     the Company shall take a record of the holders of its Common
Stock (or Other Securities at the time receivable upon the exercise of the
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend at the same rate as the rate of the last cash dividend theretofore
paid) or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities, or
to receive any other right; or
          (b)     of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation; or
          (c)     of any voluntary or involuntary dissolution, liquidation or
winding up of the Company,
then, and in each such case, the Company shall mail or cause to be mailed to the
Holder of the Warrant at the time outstanding a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding up is to take place, and the time, if any, which is to be fixed, as to
which the holders of record of Common Stock (or such other securities at

4



--------------------------------------------------------------------------------



 



the time receivable upon the exercise of the Warrant) shall be entitled to
exchange their shares of Common Stock (or such other securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding up. Such
notice shall be mailed at least twenty (20) days prior to the date therein
specified and the Warrant may be exercised prior to said date during the term of
the Warrant.
          6.     Legend. Unless the shares of Warrant Stock or Other Securities
have been registered under the Securities Act, upon exercise of any of the
Warrants and the issuance of any of the shares of Warrant Stock or Other
Securities, all certificates representing such securities shall bear on the face
thereof substantially the following legend:
“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES
LAWS AND MAY NOT BE TRANSFERRED, SOLD, CONVEYED, PLEDGED, GIFTED, ASSIGNED,
ENCUMBERED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM REGISTRATION FROM THE SECURITIES ACT AND THE RULES PROMULGATED THEREUNDER
AND UNDER APPLICABLE STATE SECURITIES LAWS, PROVIDED THAT THE INVESTOR DELIVERS
TO THE COMPANY AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.”
          7.     No Voting Rights as a Shareholder. This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company.
          8.     Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, on the date of transmittal of services via facsimile
or telecopy to the party to whom notice is to be given (if receipt is orally
confirmed by phone and a confirming copy delivered thereafter in accordance with
this Section), or on the fifth day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or via a nationally recognized overnight courier providing a receipt
for delivery and properly addressed to the applicable address as set forth in
Section 7.8 of the Subscription Agreement.
          9.     Applicable Law. The Warrant is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of Florida, without giving effect to the choice of law rules thereof.
          10.     Modification of the Terms. This Warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the Holder and the Company.

5



--------------------------------------------------------------------------------



 



          11.     Venue. The parties irrevocably submit to the exclusive
jurisdiction of the courts of State of Florida located in Miami-Dade County and
federal courts of the United States for the Southern District of Florida in
respect of the interpretation and of the provisions of this Agreement and in
respect of the transactions contemplated hereby.
          12.     Waiver of Jury Trial. THE COMPANY AND THE HOLDER HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS AGREEMENT. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE HOLDER AND THE COMPANY.
          13.     Payment of Certain Taxes and Charges. The Company shall not be
required to issue or deliver any certificate for shares of Common Stock or other
securities upon the exercise of this Warrant or to register any transfer of this
Warrant until any applicable transfer tax and any other taxes or governmental
charges that the Company may be required by law to collect in respect of such
exercise or transfer shall have been paid, such tax being payable by Holder at
the time of surrender for the exercise or transfer.
          14.     Register. The Company or its stock transfer agent, if any,
will maintain a register containing the name and address of the Holder of this
Warrant and of the holders of other warrants of like tenor issued simultaneously
hereunder. Any Holder may change its, his or her address as shown on the warrant
register by written notice to the Company requesting such change. The Company
may treat the Holder of this Warrant as the absolute owner hereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in this Warrant on the part of any other person.
          15.     Specific Performance. The parties hereto acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Warrant were not performed in accordance with their specific terms or were
otherwise breached. Accordingly, it is agreed that they shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this Warrant
and to enforce specifically the terms and provisions hereof in any court of
competent jurisdiction in the United States or any state thereof, in addition to
any other remedy to which they may be entitled at law or equity.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

            BIOHEART, INC.
      By:           Name:           Title:        

7



--------------------------------------------------------------------------------



 



EXHIBIT A
WARRANT EXERCISE FORM
To: Bioheart, Inc.
ELECTION TO EXERCISE
     The undersigned hereby exercises its rights to purchase __________________
shares of the Subject Shares covered by the within Warrant and tenders payment
herewith in the amount of $____________ in accordance with the terms thereof,
and requests that certificates for such securities be issued in the name of, and
delivered to:
 
 
 
(Print Name, Address and Social Security or Tax Identification Number)
and, if such number of shares shall not be all the Subject Shares covered by the
within Warrant, that a new Warrant for the balance of the Subject Shares covered
by the within Warrant be registered in the name of, and delivered to, the
undersigned at the address stated below.

             
Dated:
      Name    
 
           
 
          (Print)

Address:  
 

                        (Signature)           

8



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT FORM

FOR VALUE RECEIVED,  

 

hereby sells, assigns and transfers unto

Name  

 

(Please typewrite or print in block letters)
the right to purchase up to ____________ shares of Common Stock of BIOHEART,
INC., a Florida corporation, pursuant to Section 4 of this Warrant, to the
extent of shares as to which such right is exercisable and does hereby
irrevocably constitute and appoint Attorney, to transfer the same on the books
of the Company with full power of substitution in the premises.
DATED: ________,200__

9